DETAILED ACTION
Pending Claims
Claims 13-30 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
 
Response to Amendment
The objection to claim 22 has been overcome by amendment.
The rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.

Claim Objections
Claims 25 and 28-30 are objected to because of the following informalities:
Regarding claims 25 and 28-30, for improved clarity, the claims should state: wherein (A) said at least one epoxy resin optionally further comprises a glycidyl amine epoxy resin in an amount of 10% or less by mass.  Appropriate correction is required.
Further regarding claim 30, for improved clarity, the claim should include a lower limit or specify a positive amount for the amount of (B) because: (a) said at least one curing agent (B) is a required component of the composition; and (b) the range of “10% or less by mass” technically includes 0%.

Claim Rejections - 35 USC § 112, 1st paragraph (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claims 25 and 28-30, independent claim 13 states: “said (A) component comprises at least one member selected from the group consisting of a bisphenol A epoxy resin and a bisphenol F epoxy resin.  Claims 25 and 28-30 introduce: a glycidyl amine epoxy resin in an amount of 10% or less by mass when non-volatile components in the resin composition is taken as 100% by mass.  The original disclosure supports combinations of epoxy resins (see page 5, line 23 through page 6, line 9) including combinations of bisphenol A epoxy resin, bisphenol F epoxy resin and glycidyl amine epoxy resin (see Examples).  The amount of “10% or less by mass” is supported, in relation to the overall component (A) (see page 10, lines 11-20).  However, the concept of limiting the amount of glycidyl amine epoxy resin to “10% or less by mass”, within the context of a blend containing bisphenol A epoxy resin and/or bisphenol F epoxy resin, is not supported by the original disclosure.  This is a new matter rejection.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iketani et al. (JP 2012-092247 A) and Harada et al. (US 2016/0053081 A1).
Note: Harada et al. is used to help explain the meaning of a term used in Iketani et al. – see MPEP 2131.01.

Regarding claims 13, 16, 17, 21, 23, and 25, Iketani et al. disclose: (13) a resin composition (Abstract; paragraphs 0013) comprising: 
(A) at least one epoxy resin (paragraphs 0014-0029), comprising at least one member selected from the groups consisting of a bisphenol A epoxy resin and a bisphenol F epoxy resin (paragraph 0017, 0045, 0046 & 0048); 
(B) at least one curing agent (paragraphs 0030, 0031 & 0048); and 
(C) at least one inorganic filler (paragraphs 0032, 0033, 0040 & 0048), 
wherein a chloride ion content included in the resin composition measured in accordance with an ion chromatography method is 50 ppm or less (paragraphs 0014, 0045, 0046 & 0049); 
(16) wherein (B) said at least one curing agent comprises an acid anhydride curing agent (paragraphs 0030, 0031 & 0048);
(17) wherein the resin composition is in a liquid state (paragraphs 0038-0039 & 0049); 
(21) a semiconductor chip package, comprising a semiconductor chip and a cured product of the resin composition which seals said semiconductor chip (paragraph 0038); 
(23) wherein (A) said at least one epoxy resin comprises at least one member selected from the groups consisting of a bisphenol A epoxy resin and a bisphenol F epoxy resin, as a liquid epoxy resin (paragraphs 0014, 0017, 0045, 0046 & 0048); and
(25) wherein (A) said at least one epoxy resin optionally further comprises a glycidyl amine epoxy resin in an amount of 10% or less by mass when non-volatile components in the resin composition is taken as 100% by mass (optional component not required; open-ended range includes 0%).
Iketani et al. fail to explicitly disclose: (13) wherein a chloride ion content included in the resin composition measured in accordance with a sample combustion ion chromatography (BS EN 14582 2007) is 50 ppm or less.  Rather, they describe a chloride ion content determined by “ion chromatography” after “the sample was burned and decomposed” (see paragraph 0049).  In light of this, Harada et al. describe EN 14582 as a halogen content analysis where the sample is “burned in a closed vessel with oxygen gas” and subsequently analyzed with ion chromatography (see paragraph 0087).  Accordingly, it appears that the chloride ion content of Iketani et al. is determined using the same procedure that is set forth in the claimed invention.  At the very least, it appears that the chloride ion content of Iketani et al. is determined using an obvious variation of the procedure that is set forth in the claimed invention.
Therefore if not anticipated by Iketani et al., it appears that the chloride ion content of Iketani et al. is determined using an obvious variation of the procedure that is set forth in the claimed invention because: (a) Iketani et al. describe a chloride ion content determined by “ion chromatography” after “the sample was burned and decomposed”; and (b) Harada et al. describe EN 14582 as a halogen content analysis where the sample is “burned in a closed vessel with oxygen gas” and subsequently analyzed with ion chromatography.  
Lastly Iketani et al. fail to disclose: (13) said (A) component comprises an epoxy resin from which epichlorohydrin has been removed by distillation.  However, it should be noted that this is a product-by-process limitation.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  In the instant case, the claimed product-by-process composition appears to be 
Therefore if not anticipated by Iketani et al. (in light of Harada et al.), the composition of Iketani et al. (in light of Harada et al.) would have obvious satisfied the instantly claimed product-by-process composition because: (a) the composition of Iketani et al. (in light of Harada et al.) satisfies all of the material/chemical limitations of the claimed composition, including chloride ion content; and (b) these material/chemical limitations are satisfied, regardless of how it is made and/or purified.
Regarding claims 18-20, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. fail to explicitly disclose: (18) an insulating layer, which is sealed with the resin composition; (19) a circuit board, comprising an insulating layer formed of a cured product of the resin composition, and (20) a semiconductor chip package, comprising the circuit board and a semiconductor chip installed on said circuit board.  Rather, they disclose that their composition is suitable for use as a semiconductor sealing (under-fill) material and a die bond material (see paragraphs 0038-0039).  These techniques would have resulted in the seals, layers, and packages corresponding to the instantly claimed structures.  At the very least, these techniques would have resulted in materials obviously embracing the instantly claimed structures (see page 27, line 19 through page 28, line 13 of the instant specification).
Therefore if not anticipated by Iketani et al. (in light of Harada et al.), the skilled artisan would have obviously envisaged the instantly claimed materials from the teachings of Iketani et (in light of Harada et al.) because: (a) Iketani et al. disclose that their composition is suitable for use as a semiconductor sealing (under-fill) material and a die bond material; and (b) at the very least, these techniques would have resulted in materials obviously embracing the seals, layers, and packages of the instantly claimed structures.
Regarding claim 15, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. fail to explicitly disclose: (15) wherein coefficient of thermal expansion of a cured product obtained by thermally curing the resin composition at 180°C for 90 minutes is 15 ppm or less.  However, the skilled artisan would have expected the composition of Iketani et al. (in light of Harada et al.) to satisfy this property because the composition of Iketani et al. (in light of Harada et al.) satisfies all of the material/chemical limitations of the claimed invention.  At the very least, the skilled artisan would have expected the composition of Iketani et al. (in light of Harada et al.) to obviously embrace embodiments that satisfy this property because the composition of Iketani et al. (in light of Harada et al.) satisfies all of the material/chemical limitations of the claimed invention.
Therefore if not anticipated by Iketani et al. (in light of Harada et al.), the skilled artisan would have expected the composition of Iketani et al. (in light of Harada et al.) to obviously embrace embodiments that satisfy the instantly claimed CTE property because: the composition of Iketani et al. (in light of Harada et al.) satisfies all of the material/chemical limitations of the claimed invention.

Claim Rejections - 35 USC § 103
Claims 14, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iketani et al. (JP 2012-092247 A) and Harada et al. (US 2016/0053081 A1).
Regarding claims 14, 24, and 30, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. fail to explicitly disclose a composition: (14) which comprises (C) said at least one inorganic filler in an amount of 80% or more by mass when non-volatile components in the resin composition is taken as 100% by mass; (24) which comprises (A) said at least one epoxy resin in an amount of 1% or more by mass and 20% or less by mass when non-volatile components in the resin composition is taken as 100% by mass; and (30) an amount of (B) said at least one curing agent is 10% or less by mass when non-volatile components in the resin composition is taken as 100% by mass.  Rather, they disclose preferred conductive filler amounts of 60 to 90% by mass and 70 to 85% by mass, when using the composition as a die bond material (see paragraphs 0039-0041).  These amounts correspond to total resin amounts (including approximately equal amounts of the epoxy resin and curing agent – see Tables 1 & 2) of 10 to 40% by mass and 15 to 30% by mass.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Iketani et al. (in light of Harada et al.) with the instantly claimed amount of filler (80% or more by mass), epoxy resin (1% or more by mass and 20% or less by mass), and curing agent (10% or less by mass) because: (a) Iketani et al. disclose preferred conductive filler amounts of 60 to 90% by mass and 70 to 85% by mass, when using the composition as a die bond material; (b) these amounts correspond to total resin amounts (including approximately equal amounts of the epoxy resin and curing agent) of 10 to 40% by mass and 15 to 30% by mass; and (c) it has been found that in the prima facie case of obviousness exists.
Regarding claims 26-29, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. also contemplate the use of a filler having an insulating property, when using the composition for semiconductor encapsulation (see paragraph 0032).  This filler reduces CTE in the cured material (see paragraph 0032), and the filler: (26) is selected from a list of materials including silica (see paragraphs 0032-0033); (27-29) comprises silica (see paragraphs 0032-0033); and (29) comprises silica treated with a surface treatment agent having an amino group or an epoxy group (see paragraphs 0033 & 0036).  Iketani et al. fail to explicitly disclose an amount of this inorganic filler (26-29) of 80% or more by mass when non-volatile components in the resin composition is taken as 100% by mass.  Rather, they disclose a preferred amount of 75% by mass or less (see paragraph 0033).  This implies that amounts greater than 75%, including 80% or more, are non-preferred.  In light of this, it has been found that non-preferred and alternative embodiments constitute prior art – see MPEP 2123.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Iketani et al. (in light of Harada et al.) with the instantly claimed amount of silica/filler because: (a) Iketani et al. also contemplate the use of an inorganic filler having an insulating property, including silica, when using the composition for semiconductor encapsulation; (b) this filler of Iketani et al. reduces CTE in the cured material; (c) Iketani et al. disclose a preferred amount of 75% by mass or less, which implies that amounts greater than 75%, including 80% or more, are non-preferred; and (d) it has been found that non-preferred and alternative embodiments constitute prior art.

Claims 14 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Iketani et al. (JP 2012-092247 A) and Harada et al. (US 2016/0053081 A1) in view of Sumita et al. (US 2002/0077421 A1).
Regarding claims 14 and 26-29, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. contemplate the use of a filler having an insulating property, when using the composition for semiconductor encapsulation (see paragraph 0032).  This filler reduces CTE in the cured material (see paragraph 0032), and the filler: (14) is an inorganic filler (see paragraphs 0032-0033); (26) is selected from a list of materials including silica (see paragraphs 0032-0033); (27-29) comprises silica (see paragraphs 0032-0033); and (29) comprises silica treated with a surface treatment agent having an amino group or an epoxy group (see paragraphs 0033 & 0036).  Iketani et al. fail to explicitly disclose an amount of this inorganic filler (14 & 26-29) of 80% or more by mass when non-volatile components in the resin composition is taken as 100% by mass.  Rather, they disclose a preferred filler amount of 75% by mass or less (see paragraph 0033), which implies that amounts greater than 75%, including 80% or more, are non-preferred.
Sumita et al. disclose a similar epoxy-based composition formulated with an anhydride hardener and an inorganic filler (see Abstract; paragraphs 0004-0007), also used for semiconductor encapsulation (see paragraphs 0049-0052).  Sumita et al. disclose a similar preferred filler content (see paragraph 0038); however, they also contemplate filler amounts as high as 600 parts by weight per 100 parts by weight of resin components (see paragraph 0037) to lower CTE (see paragraphs 0035 & 0037).  This corresponds to approximately 86% by weight 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Iketani et al. (in light of Harada et al.) with the instantly claimed amount of silica/filler because: (a) Iketani et al. contemplate the use of a filler having an insulating property, including silica, when using the composition for semiconductor encapsulation; (b) this filler of Iketani et al. reduces CTE in the cured material; (c) Iketani et al. disclose a preferred amount of 75% by mass or less, which implies that amounts greater than 75%, including 80% or more, are non-preferred; (d) Sumita et al. disclose a similar epoxy-based composition formulated with an anhydride hardener and an inorganic filler, also used for semiconductor encapsulation; (e) Sumita et al. disclose a similar preferred filler content but also contemplate filler amounts as high as 600 parts by weight per 100 parts by weight of resin components to lower CTE; and (f) this corresponds to approximately 86% by weight and demonstrates that the instantly claimed amount of filler is also recognized in the art as a suitable filler quantity for this type of formulation.

Claims 22, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Iketani et al. (JP 2012-092247 A) and Harada et al. (US 2016/0053081 A1) in view of Au et al. (US Pat. No. 5,908,943).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Iketani et al. (JP 2012-092247 A) and Harada et al. (US 2016/0053081 A1) in view of Sumita et al. (US 2002/0077421 A1) and Au et al. (US Pat. No. 5,908,943).
Regarding claims 22, 25, and 28-30, the teachings of Iketani et al. (in light of Harada et al.) and the combined teachings of {Iketani et al. (in light of Harada et al.) & Sumita et al.} are as set forth above and incorporated herein.  Iketani et al. fail to disclose: (22, 25 & 28-30) wherein (A) said at least one epoxy resin further comprises a glycidyl amine epoxy resin.  Rather, Iketani et al. contemplate various (low chlorine content) epoxy resins formed from epoxidizing compounds having carbon-carbon double bonds (see paragraphs 0014-0029), with a preference for bisphenol-type materials (see paragraph 0017).  They are open to the use of any epoxy resin so long as it is not derived from epichlorohydrin (see paragraph 0029).  In light of this, Au et al. disclose similar epoxy resins suitable for use as encapsulants (sealing materials), coatings, laminates, and adhesives (see Abstract; column 13, lines 40-44) and demonstrate that glycidyl amine epoxy resins (Abstract; column 2, lines 1-14; column 10, lines 15-23), in addition to the preferred bisphenol-type epoxy resins of Iketani et al. (Abstract; column 2, lines 1-14; column 9, lines 30-63), are recognized in the art as suitable low chlorine content epoxy resins (derived from epoxidizing compounds having carbon-carbon double bonds) for these end-uses.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  It has also been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.  Furthermore, these obvious combinations would have obviously embraced those containing (25 & 28-30) “10% or less by mass” of glycidyl amine epoxy resin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Iketani et al. (in light of Harada et al.) or the composition resulting from the combined teachings of {Iketani et al. (in light of Harada et al.) & Sumita et al.} with the instantly claimed glycidyl amine epoxy resin (low chlorine content) epoxy resins formed from epoxidizing compounds having carbon-carbon double bonds, with a preference for bisphenol-type materials; (b) Iketani et al. are open to the use of any epoxy resin so long as it is not derived from epichlorohydrin; (c) Au et al. disclose similar epoxy resins suitable for use as encapsulants (sealing materials), coatings, laminates, and adhesives and demonstrate that glycidyl amine epoxy resins, in addition to the preferred bisphenol-type epoxy resins of Iketani et al., are recognized in the art as suitable low chlorine content epoxy resins (derived from epoxidizing compounds having carbon-carbon double bonds) for these end-uses; (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; and (e) it has also been found that combining equivalents known for the same purpose is prima facie obvious.  Furthermore: (f) these obvious combinations would have obviously embraced those containing “10% or less by mass” of glycidyl amine epoxy resin.


Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that the primary teachings of Iketani et al. teach away from the use of an epoxy resin from which epichlorohydrin has been removed by distillation.  It should be noted that this is a product-by-process limitation.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  In the instant case, the claimed product-by-process composition appears to be the same as or obvious from the prior art composition because the prior art composition satisfies all of the material/chemical limitations of the claimed composition, including chloride ion content.  These material/chemical limitations are satisfied, regardless of how it is made and/or purified.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        

April 12, 2021